Title: To Benjamin Franklin from the Duc de La Roche-Guyon et de La Rochefoucauld, 26 March 1779
From: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de
To: Franklin, Benjamin


Vendredi 26. Mars. [1779]
Le Duc de la Rochefoucauld ignoroit, en faisant à Monsieur franklyn des propositions de diner pour Mercredi que Me. sa mere envoioit ce jour là sa maison à la campagne; elle est bien fâchée d’être privée par ce contretems du plaisir et de l’honneur de recevoir Monsieur franklyn; elle espere être plus heureuse à son retour de la campagne; le Duc de la Rochefoucauld le prie d’agréer ses excuses et ses regrets.
